
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-D-7610] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Emergency Preparedness and Response Directorate, FEMA, 500 C Street, SW., Washington, DC 20472, (202) 646-2903. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
                
              
                State 
                City/town/county 
                Source of flooding
                Location 
                #Depth in feet above ground. *Elevation in feet (NGVD) • Elevation in feet (NAVD) 
                Existing 
                Modified 
              
              
                Vermont 
                Hinesburg (Town), Chittenden County 
                LaPlatte River 
                At the downstream corporate limit 
                None 
                •319 
              
              
                  
                
                
                Approximately 100 feet upstream of Silver Street 
                None 
                •328 
              
              
                  
                
                Patrick Brook 
                At the confluence with LaPlatte River 
                None 
                •325 
              
              
                  
                
                
                Approximately 50 feet upstream of the divergence of The Canal 
                None
                •362 
              
              
                  
                
                The Canal 
                At the dam downstream of State Route 116 
                None 
                •346 
              
              
                  
                
                
                At the divergence from Patrick Brook 
                None
                •361 
              
              
                  
                
                Unnamed 
                At the confluence with Patrick Brook 
                None 
                •335 
              
              
                  
                
                Diversion Channel 
                At the divergence from The Canal 
                None
                •347 
              
              
                Maps available for inspection at the Hinesburg Town Hall, 10632 Route 116, Hinesburg, Vermont.
              
              
              
                Send comments to Mr. Lynn Gardner, Chairman of the Town of Hinesburg Board of Selectmen, Hinesburg Town Hall, 10632 Route 116, Hinesburg, Vermont 05461. 
              
              
                Vermont 
                Stowe (Town), Lamoille County
                East Branch Little River 
                At confluence with Little River 
                •704 
                •700 
              
              
                  
                
                
                At the confluence of Moss Glen and Sterling Brooks 
                •725
                •723 
              
              
                  
                
                Little River 
                Approximately 1,240 feet downstream of Adams Dam 
                •624 
                •620 
              
              
                  
                
                
                At the confluence of East and West Branches of Little River 
                •704
                •700 
              
              
                  
                
                Moss Glen Brook 
                At the confluence with East Branch Little River 
                •725 
                •723 
              
              
                  
                
                
                Approximately 60 feet upstream of Pucker Street (State Route 100) 
                None
                •742 
              
              
                  
                
                Sterling Brook
                At the confluence with East Branch Little River 
                •725 
                •723 
              
              
                  
                
                
                Approximately 115 feet upstream of Moulton Lane 
                •756
                •752 
              
              
                  
                
                West Branch Little River 
                At the confluence with Little River 
                •704 
                •700 
              
              
                  
                
                
                Approximately 75 feet upstream of Mountain Road (State Route 108) 
                •959 
                •956 
              
              
                Maps available for inspection at the Stowe Town Hall, 67 Main Street, Stowe Vermont.
              
              
              
                Send comments to Mr. Richard C. Marron, Chairman of the Town of Stowe Board of Selectmen, Stowe Town Hall, 67 Main Street, Stowe, Vermont 05672. 
              
              
                Vermont 
                West Rutland (Town), Rutland County 
                Clark Hill Brook 
                At the confluence with Clarendon River 
                None 
                •497 
              
              
                  
                
                
                Approximately 0.54 mile upstream of Casella Lane 
                None
                •691 
              
              
                  
                
                Urban Lateral 
                At the confluence with Castleton River 
                None 
                •484 
              
              
                  
                
                
                Approximately 0.24 mile upstream of Millyard Culvert 
                None
                •492 
              
              
                Maps available for inspection at the West Rutland Town Hall, 35 Marble Street, West Rutland, Vermont.
              
              
              
                Send comments to Mr. Edward Gilman, Chairman of the Town of West Rutland Board of Selectmen, West Rutland Town Hall, 35 Marble Street, West Rutland, Vermont 05777. 
              
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)
            
            Dated: December 8, 2004. 
            David I. Maurstad, 
            Acting Director, Mitigation Division, Emergency Preparedness and Response Directorate.
          
        
      
      [FR Doc. 04-27621 Filed 12-16-04; 8:45 am] 
      BILLING CODE 9110-12-P
    
  